Title: Thomas Barclay to the American Commissioners, 18 September 1786
From: Barclay, Thomas
To: American Commissioners


     
      Gentlemen
      Ceuta 18th. Septr. 1786
     
     As you will probably wish to know the particulars of the Negotiations of the Treaty with the Emperor, and as the perusal will not take up a great deal of time, I shall lay them before you—
     After the first Audience was over Mr. Taher Fennish, in whose Hands the Negotiation was placed, came from the Emperor and informed me that His Majesty had read the Translation of the Letters—That he had made a Treaty with Spain very favorable for that Country, that he would write to His Most Catholic Majesty to give a Copy of that Treaty, from which, one, with the United States might be formed, & that he would either request the King of Spain to order it to be signed at Madrid, or it might be sent to Morocco for Signature by Express— I replyed, that, “I had taken a long Journey in order to make this Treaty, and that I would be very sorry to return untill it was finished, If Mr. Fennish would give a Copy of the Spanish Articles I would point out such as would be necessary for us, and I doubted not but we would soon agree upon them.”
     Mr. Fennish said that some of the Papers were at Mequinez and some at Fez, and that it would be impossible to collect them so as to make them useful on this Occasion. I answered that If permission was given to me I would lay before the Emperor through him the Heads of such a Treaty as I imagined would be perfectly agreeable to both Countries; that if any objections should appear, we would talk them over, and after due Consideration, do what would seem right. To this Mr. Fennish agreed, promising his best Offices to forward and settle every thing on good and reasonable Terms The next day but one, the Heads of the Treaty in Arabic, were put into the Hands of Mr. Fennish, who shew’d them to the Effendi, by whom Seven of the Articles were objected to as highly unreasonable; They were however read before His Majesty and some of the principal Officers of the Court, when all the Articles except four were admitted without hesitation; and the next Morning I received a Message from one of the Persons who was present at the reading, with Compliments upon the Progress I had made, and taking to himself entirely, the Merit of removing three of the Objections—
     When the proposition for an Exchange of Prisoners was read The King said “This is not right, why are the Christians Powers so averse to go to war with me? It is the Fear of their Subjects falling into

Slavery.” To which the Kings Preacher replyed These People deserve more indulgence from you than many others with whom you are in Alliance. They are nearer our Religion, and our Prophet mentions those who profess their manner of Worship, with Respect. Upon which the Emperor said, Let this Article be admitted— The next day I put the Treaty at full length into the Hands of the Interpreter to get it translated into Arabic and in a few days a rough draught in Arabic formed from my draught but much curtailed was delivered to me by the Talbe who had drawn it up by His Majesty’s Instructions, and who though he had altered it in the Form preserved the Substance; I caused this draught to be translated into English by one Person, and into French by another, and agreed to receive the Treaty as it then stood; And I was the more anxious not to differ upon points of Form merely, because I knew the Effendi, who is the chief Officer at Court wanted to embarrass me and to draw the Affair into a length of time, and to get it into his own Hands, and this disposition had appeared on various Occasions, indeed on all that offered.
     In the opening of the Affair I was asked by the Interpreter what I had to offer on the side of the United States by way of Presents in future, or by way of Tribute, to which I replyed (supposing the Question might come from Mr. Fennish on the Part of the Emperor) that I had to Offer to His Majesty the Friendship of the United States and to receive his in Return, to form a Treaty with him, on liberal and equal Terms. But if any engagements for future presents or Tributes were necessary, I must return without any Treaty; I took Care that these Sentiments should be conveyed to Mr. Fennish, and nothing was afterwards said about it, nor a hint droped that any thing was expected.
     While the last draught of the Treaty was making, I was told it would be proper that the Delivery to me in behalf of the United States should be inserted, to which I very readily acquiesced, and wrote on a piece of Paper what I wished should be added, when the Treaty was finally put into my hands, seald by the King, and not ’till then, did I see or suspect in what Manner that Insertion is made, and which I wish with all my Heart was extinguished, at least one of the two.
     Mr. Fennish being confined to his Chamber our Papers fell into the Hands of the Effendi, who notwithstanding the Emperor had ordered them to be delivered, detained them under various pretences, But at length (without our coming to an open Quarrel) He

sent them, when on examination we found the Talbe had omitted a Matter of some Consequence in one of the Articles, the rectifying of which and the getting a Declaration made by Mr. Fennish by order of the King, took up a Day or two, I was asked to sign an Acceptation of the Articles on the Part of the United States but as the Treaty was not drawn up in the Form I expected, I excused myself without however giving any Offence, referring Mr. Fennish to Congress and the Ministers. It is a Friendly well intended Treaty given by the Emperor without much being demanded on his Part; If it proves satisfactory it will be proper for you Gentlemen to give your Sentiments of it to Mr. Fennish and that Congress ratifies it— And here perhaps it may not be unnecessary to say, that Mr. Fennish throughout the whole as far as I can judge, has acted with the Utmost Candor and veracity, and I thought myself very happy in having been put into his hands. When the Business was over, the Emperor sent a Message to me by Mr. Fennish, desiring to know whether I had any thing to ask and (to be repeat the Words in which it was delivered) if I had, not to be ashamed or backwards in doing it. I was prepared for this Compliment before I left Spain and was advised to request a Permission to export twenty thousand Fanegas of Wheat without Duty by which I should probably gain as many Dollars, and with great Truth I assure you that I am persuaded it would have immediately been granted. But I did not chuse to end an Embassy, begun avowedly on disinterested Principles, by making such a Request, especially as I was informed he would look on the United States as under some Obligations for such an Indulgence shewn their Servant; And as the Professions of an Inclination to give a mark of his Approbation of the transactions were repeated, I accepted them and pointed out a Manner in which he might shew the friendly disposition he had expressed; This was by his giving Letters to Constantinople, Tunis, Tripoli and Algiers recommending to these several States to enter into an Alliance with the United States and by advising them to receive in the most friendly manner such Agents and propositions as should be sent them from America. The Emperor immediately came into these Views and Mr. Fennish desired that I would draw up the Form of a Letter such as I wished should be written, which I did, and the indisposition of this Gentleman, was the Reason given why I did not get them at Morocco. I wrote twice to the Emperor and waited in Tangiers for an Answer, which I received from Mr. Fennish saying the Letters were not prepared, & at

present I shall add no more than that the Emperor is perfectly well informed that I had no orders to ask such Letters and that if there is any thing wrong in having done it, it is entirely an act of my own. The Treaty having been compleated, His Majesty gave a written Paper not only discribing our Rout but the time we should remain at the principal Towns. We came to this place to avoid a Quaranteen in Spain, and have been detained by some tempestuous weather. The Commandant of the Marine at St Roque hearing we were at Tangiers and at a Loss how to reach Spain without performing a Quaranteen sent a Vessel for us, directing the Commander to attend us wherever we should choose.
     I think it probable that you will not judge it necessary for me to go up the Mediterranean as Mr. Lamb I hear has returned to Algiers, a Circumstance that will make me very happy, for though I was not backward in offering my Services, I was influenced only by the necessity I thought there was of doing something.
     Therefore if I do not receive your decided Orders at Cadiz to pursue these African Objects, I will embrace the first Opportunity of embarking from Spain for America.
     I beg leave to assure you of my being with every Sentiment of Esteem and Respect / Gentlemen / Your most obt humble / servant—
     
      Thos Barclay
     
    